UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   2/11/2020



KEITH DREW,

                                            Plaintiff,
                                                                     18-CV-11709 (ALC)(SN)
                          -against-
                                                                              ORDER

CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X
SARAH NETBURN, United States Magistrate Judge:

        Before the Court is Plaintiff’s Notice of Motion (ECF No. 49), which Plaintiff has

labeled, “Rule 36 Request for Admission,” and in which Plaintiff seeks information from the

Defendant in the form of responses to requests for admission.

        A request for admission is a discovery device which may be served upon a party without

leave from the Court. In this case, however, the close of fact discovery was December 2, 2019,

with the limited exception that Plaintiff’s deposition was to proceed before December 23, 2019.

See ECF Nos. 37, 43. Therefore, Plaintiff’s request, which the Court interprets as a request to

extend discovery for the sole purpose of obtaining responses to his requests for admission, is

untimely and DENIED.

        Also before the Court is Defendant’s letter request for a pre-motion conference (ECF No.

50). As Judge Carter does not require a pre-motion conference, the request is DENIED, and the

Court ORDERS the following briefing schedule:

        Defendant’s motion for summary judgment shall be due March 9, 2020. Plaintiff’s

opposition shall be due April 9, 2020. Defendant’s Reply, if any, shall be due April 23, 2020.
      The Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 49 and

50.

SO ORDERED.



DATED:       February 11, 2020
             New York, New York


cc:          Keith Drew (By Chambers)
             19-A-3129
             Midstate Correctional Facility, Box F
             Red Schoolhouse Road
             Fishkill, NY 12524-0445




                                              2
